DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  - Claim 5 should read “—wherein the [[he]] carbon-based free radicals of formula (i)—“.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an integral ratio [Rv] of about 1, does not reasonably provide enablement for the claimed range of 0.95 to 1.40.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
1H NMR spectrum to the integral value specifying the area under the peak with the chemical shift at 4.70 ppm 1H NMR spectrum, of 0.95 to 1.40, whereby the 1H NMR spectrum was determined by solution-state 1H-NMR spectroscopy. The instant disclosure does provide two examples of a propylene homopolymer that is visbroken using 2,3-Dimethyl-2,3-diphenylbutane having different melt flow rates and a comparative example using a propylene homopolymer produced in a visbreaking process with unspecified conditions.  The instant disclosure does not provide any example utilizing a controlled radical polymerization process (claim 3).  In all cases, the melt-blown web contains only the polypropylene fibers.  The inventive examples have a ratio Rv of 0.96-1.03 whereas the comparative examples have a ratio Rv of 0.42-1.81.  Inventive example 1 has a range of Rv from 0.96 to 1.01 and a standard deviation of 0.019, inventive examples 2 has a range from 0.99 to 1.03 and a standard deviation of 0.016, while the comparative example has a range of Rv from 1.42 to 1.81 and a standard deviation of 0.177.  All the inventive examples are around 1 Rv and do not approach the claimed upper range of 1.40, being more than 19 times the standard deviation.  At the time of filing, the state of the art was such that the ratio Rv is not often discussed in the prior art.  The use of 1H-NMR is well established but discussion associated with adjusting and varying the ratio Rv was not discussed, especially with regards to the use of visbreaking process.  US Pub. No. 2003/0050411 to Gaynor also teaches a polymer of an olefin monomer with vinyl groups having an Rv greater than 0.85, preferably greater than 0.95, including 1.0, but is directed towards a different technology than the use of visbreaking (Gaynor, abstract, para 0024). The instant disclosure does not provide any information as .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “[m]elt-blow webs comprising melt-blown fibers.”  The plural form of “web” implies more than one distinct web however the instant disclosure details individual melt-blown webs and refers to melt-blown webs, collectively, as types of individual webs that meet the inventive criteria.  For instance, the examples detail individual melt-blown web, the material used in their formation, and the properties of the individual webs.  The webs are not joined or process so as to form a combined product.  However, the table 4 title states “[p]roperties of the melt-blown webs.” It is unclear if claim 1 intends to have a melt-blown web of fibers or more than one distinct melt-blown web.
Claim 6 recites the limitation “wherein the melt-blown webs have a hydrohead (3rd drop, cm H2O resp. mbar), measured according to standard test WSP 80.6 (09), of a melt-blown web (produced with 290C melt temperature) having a weight per unit area of 9.5 +/-1.0 g/m2, of at least 60 mbar and of 2, of at least 65 mbar.”  The properties claimed are dependent on the process making and the basis weight.  It is unclear which hydrohead the claim intends to limit the meltblown webs to having, whether the claim intends to the meltblown web to have the claimed basis weight, whether the claimed intends to limit one of the meltblown webs or all of the meltblown web, or if the claim merely intends for the meltblown webs being capable of achieving the claimed hydrohead when the basis weight is 9.5 +/-1.0 g/m2.  For the purpose of prior art application, Examiner will interpret the claim as direct towards a property the meltblown web is capable of achieving.
Claim 7 recites the limitation “[a]rticle comprising the melt-blown web according to claim 1,” however, claim 1 is directed towards melt-blown webs.  The claim integral ratio is with regards to the melt-blown webs and therefore it is not clear what distinct structure is being imported into the article of claim 7.  Alternatively, claim 7 could intend for the article to comprise the melt-blown webs of claim 1.
Claims 2-5 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. No. 2003/0050411 to Gaynor.
Regarding claims 1-6, Gaynor teaches a polymer being use to form melt blown fibers and nonwoven fabrics (Gaynor, para 0240), reading on meltblown webs.  Gaynor teaches the polymer of an olefin monomer and substituted olefin having a Rv greater than about 0.85 as a measure of the relative number of vinyl groups in the polymer, specifically greater than about 0.95 and more specifically Rv is 1.0 (Id., abstract, para 0023-0024, 0235-0236).  Gaynor teaches the olefin monomer being propylene (Id., para 0028) and producing isotactic polypropylene (Id., para 0225).  Gaynor teaches the olefin polymer being homopolymers of propylene (Id., para 0063), reading on the fibers being made of at least 80 wt% of a polypropylene composition comprising a polypropylene homopolymer.   Gaynor teaches the unsaturated vinyl groups being measured by 1H NMR (Id., para 0276-0294, 0298). Rv appears to be measuring the same values as the integral [Rv] as claimed.  Absent evidence to the contrary, Rv of Gaynor appears to read on the integral ratio Rv as claimed.
Regarding claim 2, Gaynor teaches a specific polypropylene embodiment having a mol% of vinylidene of 0.0281, which is the mol% relative to the total -CH2- in the polymer (Gaynor, Table VIII), which equates to 28.1 vinyldiene per 100000 carbon atoms.
Regarding claims 3-5, the limitations “wherein the polypropylene composition has been prepared by a controlled radical polymerization process or by visbreaking using a carbon based radical generator, a bis azo compound, a stable nitroxyl compound or a sterically hindered NO-acyl compound as radical initiator” (claim 3), “wherein the polypropylene composition has been visbroken with at least one compound (C) being capable of thermally decomposing into carbon-based free radicals of formula (I) or (II) by breaking at least one single bond
    PNG
    media_image1.png
    143
    283
    media_image1.png
    Greyscale
wherein in these formulas each of R1 R2 and R3, respectively R4, R5 and R6 can be independently selected from hydrogen, substituted or unsubstituted straight chain, branched or cyclic saturated or mono-unsaturated hydrocarbons with 1 to 12 C-atoms, substituted or unsubstituted aromatic hydrocarbons with 5 to 12 C-atoms or carboxylate groups COOX, with X being a C1-C6-alkyl group, whereby at least one of R1, R2 and R3, respectively R4, R5 and R6 is a substituted or unsubstituted aromatic hydrocarbon with 5 to 12 C-atoms, wherein the amount of compound(s) (C) being added to the polypropylene composition for visbreaking is in the range of 0.01 to 10 wt % based on the polypropylene composition” (claim 4), and “wherein the carbon-based free radicals of formula (I) or (II) being generated from one or more compounds (C) of the formula (III): 
    PNG
    media_image2.png
    149
    199
    media_image2.png
    Greyscale
wherein each of R1, R3, R4 and R6 independently is selected from the group consisting of hydrogen, substituted and unsubstituted straight, branched, and cyclic, hydrocarbons with 1 to 12 C-atoms and substituted and unsubstituted aromatic hydrocarbons with 5 to 12 C-atoms, and each of R2 and R5 independently is selected from the group consisting of substituted and unsubstituted straight, branched, and cyclic hydrocarbons with 1 to 12 C-atoms and substituted and unsubstituted aromatic hydrocarbons with 5 to 12 C-atoms and wherein at least one of R1, R2, R3, R4, R5 and R6 is a substituted or unsubstituted aromatic hydrocarbon with 5 to 12 C-atoms” (claim 5) are interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 6 and the claimed hydrohead, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the meltblown web being capable of having a hydrohead as claimed when having the claimed weight per unit area, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Gaynor teaches a meltblown web formed form a homopolymer polypropylene polymer having a Rv and total unsaturation as claimed. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0050411 to Gaynor, remains as applied to claims 1-6 above.
Regarding claims 1-6, in the event that Gaynor does not disclosed the claimed invention with sufficient specificity, the invention is obvious because Gaynor discloses the claimed constituents and discloses that they may be used alternatively or in combination.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the invention of Gaynor, wherein the nonwoven fabric is webs of meltblown fiber formed of a polypropylene homopolymer having an Rv greater than 0.95, such as 1, motivated by the desire of using predictably suitable polymers having disclosed Rv values in predictably suitable applications disclosed by Gaynor and by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gaynor, as applied to claims 1-6 above, in view of USPN 4,668,566 to Braun.
Regarding claim 7, Gaynor teaches forming the meltblown fibers using the system disclosed in USPN 4,668,566 (Braun) (Gaynor, para 0240).  
Gaynor does not explicitly teach the article comprising the meltblown web being selected from the group consisting of filtration media, diapers, sanitary napkins, panty liners, incontinence products for adults, protective clothing, breathing protection masks, surgical drapes, surgical gowns, and surgical wear in general.
However, Braun teaches nonwoven fabric being used in disposable diapers and surgical gowns (Braun, col. 1 lines 18-23, col. 13 lines 21-30).  Braun teaches the nonwoven being formed of polypropylene monofilaments, including by meltblowing (Id., abstract, col. 1 line 62-67, col. 3 lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use .  

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0137329 to Van Paridon in view of WO 2015/095320 to Karjala.
Regarding claims 1-7, Van Paridon teaches melt-blown fiber comprising at least 85 wt% of a propylene copolymer (polypropylene composition) comprising a comonomer content of 0.5 to 5.5 wt% (polypropylene copolymer with a comonomer content up to 12 wt%) (Van Paridon, abstract).  Van Paridon teaches the propylene copolymer having a melt flow rate MFR2 (230C) of at least 200 g/10 min, more preferably 400 to 2,000 g/10 min (Id., para 0037).  Van Paridon teaches the propylene copolymer being obtained by vis-breaking (Id., para 0038).  Van Paridon teaches the xylene soluble content of the propylene copolymer and/or of the melt blown fiber being low, preferred range being 1.0 to 12.0 wt% (Id., para 0022).  Van Paridon teaches the propylene copolymer having a high pentad concentration, higher than 95 mol% (Id., para 0026).  Van Paridon teaches the propylene copolymer having a molecular weight distribution in the range of 2.0 to 6.0 (Id., para 0039).  Van Paridon teaches the visbreaking being carried out in any known manner (Id., para 0055).  Van Paridon teaches the melt blown fiber having use in article include filtration media, diaper, sanitary napkin, panty liner, incontinence product for adults, protective clothing, surgical drapes, surgical gowns, and surgical wear (claim 7) (Id., para 0043), reading on the meltblown fiber being in the form of meltblown webs.
Van Paridon is silent with regards to the polypropylene being formed by a process as claimed in claims 3-5.
Karjala teaches a process to visbreak propylene-based polymer with c-c (carbon-carbon) initiators (carbon based radical generator), including 2,3-dimethyl-2,3-diphenyl butane (claims 3-5) (Karjala, abstract, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the melt blown polypropylene fibers of Van Paridon, wherein the visbreaking process used is that of Karjala, motivated by the desire of using conventionally known visbreaking process predictably suitable for use with polypropylene and by the desire to avoid the creation of byproducts that impart objectionable taste and odor that result from traditional organic peroxides.
While the prior art combination is silent with regards to the integral ratio Rv (claim 1) and unsaturation (claim 2) as claimed, the polypropylene used to form the fibers has substantially similar structure to the propylene claimed and is formed by a non-peroxide visbreaking process which is taught in the instant disclosure as being required to achieve the claimed features.  Absent evidence to the contrary, the Rv and unsaturation level of the prior art combination appear to meet the claimed range.
Regarding claim 6 and the claimed hydrohead, although the prior art does not disclose the meltblown web being capable of having a hydrohead as claimed when having the claimed weight per unit area, the claimed properties are deemed to flow naturally from the teachings of the prior art combination since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a meltblown web formed form a polypropylene polymer as claimed having been produced by a substantially different process. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2011/0245425 to Han teaches a polypropylene composition that is prepared with a reaction of the polypropylene resin with peroxides, including 2,3-dimethyl-2,3-diphenyl butane.  US Pub. No. 2012/0108714 to Wittner teaches an improved polypropylene nonwoven by extruding a mixture of polypropylene and beta nucleating agents and teaches an additional positive effect of meltblown polypropylene nonwoven using beta nucleating agent in that the beta nucleating agent affects the melting characteristics of the polymer and provides a positive thermal bonding behavior of the nonwoven, broadening the processing window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JENNIFER A GILLETT/               Examiner, Art Unit 1789